Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/20/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative during a series of communications on 1/3/22, 1/10/22 and 1/13/22.
The application has been amended as follows: 
Claim 7. (AMEND) A sensor system, adapted to be mounted on a vehicle, comprising: a housing; a translucent cover defining a housing chamber together with the housing; a lamp unit disposed in the housing chamber and configured to emit light; a sensor unit disposed in the housing chamber and having a sensor configured to detect external information of the vehicle; and a light emitting member disposed in a position in the housing chamber being discrete from the lamp unit and surrounding the sensor unit when viewed from an outside of the vehicle, at which operation of the sensor is not obstructed, and configured to emit light while the sensor is detecting the external information of the vehicle, [[or]] when the sensor is activated or when the sensor is unit and the light emitting member are visible from [[an]] the outside of the vehicle.
Claim 8. (CANCEL)
Allowable Subject Matter
Claims 7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 requires, inter alia, a sensor system, adapted to be mounted on a vehicle, comprising a sensor unit disposed in the housing chamber and having a sensor configured to detect external information of the vehicle, and a light emitting member disposed in a position in the housing chamber being discrete from the lamp unit and surrounding the sensor unit when viewed from an outside of the vehicle, at which operation of the sensor is not obstructed, and configured to emit light while the sensor is detecting the external information of the vehicle, when the sensor is activated or when the sensor is deactivated, wherein the sensor unit and the light emitting member are visible from the outside of the vehicle.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875